Citation Nr: 1702838	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-34 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), and increased ratings in excess of 30 percent from December 7, 2011, and in excess of 50 percent from August 18, 2016.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, granting service connection for PTSD with a 10 percent rating effective February 26, 2003.  

During the pendency of the appeal a June 2012 rating decision granted an increased 30 percent rating effective December 7, 2011, and a January 2017 rating decision granted a 50 percent rating, effective August 18, 2016.

The issue of entitlement to an increased rating for PTSD was previously remanded by the Board in October 2012 for further evidentiary development.

Pursuant to the Veteran's August 2016 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Board finds that the issue of TDIU has been raised.  Pursuant to the Court's finding in Rice, the Board has included the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's August 2016 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, he included the names and addresses of numerous private treatment providers for a variety of service-connected conditions.  This includes potentially relevant treatment for the Veteran's PTSD.  The Veteran did not provide necessary authorization for VA to obtain such records and there is no indication that all of these records have been associated with the file.  To the extent that any of these private records are currently associated with the record, the Veteran indicated that for all of the noted providers he was continuing treatment as of present.  As a result, the more recent records my not be associated with the claims file.

Due to the potential relevance of these records to both the Veteran's increased rating claim for PTSD and entitlement to TDIU, the Board finds that remand is necessary in order to contact the Veteran and request that he provide the identified treatment records or provide the necessary authorization for VA to do so.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide authorization and consent to release information to VA for the private treatment providers noted in the August 2016 TDIU application, or any additional treatment providers.

Obtain and associate any relevant VA treatment records with the claims file dated from December 2016 to the present.

2.  After conducting any other development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




